DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: page 7 of the Specification filed on 01/09/2020 refer to the reference number 412 as cover frame and 414 as bus bar body and when compared to the Fig. 1 of the Drawings filed on 01/09/2020 do not match.  It is recommended to correct the reference numbers in the Specification in order to maintain the consistency of the reference numbers with the Drawing. In other words, 432 and 412 would be the bus bar body one on each end and 414 and 434 would be the cover frame one on each end. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee J.S. et al. (KR 20160149836 A), which is cited and provided by the IDS filed on 01/09/2020.
Regarding claim 1, Lee J.S. discloses a battery module (120), comprising: 
a battery cell assembly (30, see Fig. 3) having a plurality of battery cells (30A, 30B, 30C, and 30D, [0070]); 

a bottom plate (95A, lower end plate see Figs. 1 and 16) disposed opposite (see Fig. 16) to the top plate (95B) and configured to cover a lower side ([0064]) of the battery cell assembly (30); 
a sensing assembly (97 and 99, sensing structures Figs. 1 and 2) disposed at a front side and a rear side (Figs. 1 and 16) of the bottom plate (95A) and at a front side and a rear side (Figs. 1 and 16) of the top plate (95B) to cover a front side and a rear side (Fig. 1) of the battery cell assembly (30); 
a pair of side plates (100 and 110) coupled (Figs. 1 and 16) to the sensing assembly (97 and 99), the top plate (95B) and the bottom plate (95A) and disposed at side surfaces (Fig. 1), respectively, of the battery cell assembly (30); 
and a pair of compression pads (91 and 93, heat transfer pads see Fig. 1 [0063]) disposed between the pair of side plates (100 and 110) and the battery cell assembly (30), respectively (see Fig. 1 where 91 and 93 are between 100 and 30 and have good thermal contact, which suggests a degree of compression).
Regarding claim 2, Lee J.S. further discloses the battery module (120) according to claim 1, wherein the sensing assembly (97 and 99) includes:  
a first bus bar unit (84(97), voltage sensing module) disposed at the front side of the battery cell assembly (30, see placement of 84(97) in Figs. 2 and 16) and coupled to the pair of side plates (100 and 110, see connection of 84(97) to 100 and 110 in Fig. 16); 
a second bus bar unit (84(99), voltage sensing module) disposed opposite to the first bus bar unit (84(97), see placement of 84(99) with respect to 84(97) in Fig. 16) and coupled to the pair of side plates (100 and 110, see connection of 84(99) to 100 and 110 in Fig. 16) at the rear side of the battery cell assembly (30, see Figs. 2 and 16); 

Regarding claim 8, Lee J.S. teaches the battery module (120) according to claim 2, wherein the first bus bar unit (84(97)) and the second bus bar unit (84(99)) are coupled (connected) to the pair of side plates (100 and 110) by at least one coupling pin (projections on the right end of 93 and left end of 91, see annotated Fig. 1 provided below).

    PNG
    media_image1.png
    843
    1150
    media_image1.png
    Greyscale

Regarding claim 9, Lee J.S. teaches the battery module (120) according to claim 8, 

Regarding claim 10, Lee J.S. teaches the battery module (120) according to claim 8, wherein the pair of side plates (100 and 110) have at least one pin insert groove (see the ends of 100 in annotated Fig. 1) into which the at least one coupling pin is inserted (projections on the right end of 93 and left end of 91, see annotated Fig. 1, are inserted to pin insert grove; see Fig. 16 for the enclosed perspective), respectively.
Regarding claim 11, Lee J.S. teaches a battery pack ([0003]), comprising: at least one battery module (120, [0003]) according to claim 1; and a pack case (pouch packaging material) configured to package the at least one battery module (120, [0003]).
Regarding claim 12, Lee J.S. teaches a vehicle, comprising: at least one battery pack according to claim 11 ([0002] battery pack is taught for vehicles).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee J.S. et al. (KR 20160149836 A) as applied to claim 1 above, and further in view of Lee C.H. et al. (KR 20140130357 A).
Regarding claim 3, Lee J.S. teaches the battery module (120) according to claim 2, the pair of sensing wires (49 and 69) is flexible (see Fig. 2 with bent 49 and 69), but not that the pair of sensing wires is provided as a printed circuit board. 
Lee C.H. teaches a battery module (20), wherein sensing wires (152) is provided as a printed circuit board (252, PCB, see [0013] regarding connecting member may be wire or PCB).
It would have been obvious to one skilled in the art before the effective filling date to replace the sensing wires of Lee J.S. with a printed circuit board, so that the pair of sensing wires is provided as a flexible printed circuit board, in order to simplify the wiring process, as Lee C.H. suggests that use of a PCB is simpler than multiple wires, which Lee J.S. appears to teach, as wire portions 49 and 69 have multiple conductors ([0101]).
Regarding claim 4, Lee J.S. teaches the battery module (120) according to claim 2, wherein the pair of compression pads (91 and 93) each has a sensing wire (49 and 69) placed along a longitudinal direction ([0067] and see Fig. 1), but it does not teach the wire placing groove.

It would have been obvious to one skilled in the art before the effective filling date to modify the pair of compression pads (91 and 93) of Lee J.S. with the addition of wire placing groove (314) of Lee C.H. in order to fix the wire. 
Regarding claim 5, Lee J.S. teaches the battery module (120) according to claim 4 and the placement of the pair of sensing (49 and 69), but does not teach the depth of the wire placing groove. 
Lee C.H. teaches a battery module (20), wherein each wire placing groove (314, wire guide) has a depth corresponding to a thickness of one of the pair of sensing wires (152, [0067] Fig. 3 teaches 314 fixes 152 and the depth corresponding to a thickness of a sensing is suggested in the rejection of claim 4, see above).
It would have been obvious to one skilled in the art before the effective filling date to modify and the placement of the pair of sensing (49 and 69) of Lee J.S. with the addition of wire placing groove (314) of Lee C.H. in order to fix the wire. 
Regarding claim 6, Lee J.S. teaches the battery module (120) according to claim 2, wherein the pair of side plates (100 and 110) each has a sensing wire (49 and 69) placed along a longitudinal direction ([0067] and see Fig. 1), but it does not teach the wire placing groove.
Lee C.H. teaches a battery module (20), wherein a cover (131) has a wire placing groove (314, wire guide) formed along a longitudinal direction ([0032], see Fig. 3 where 131 has 314 formed along the longest length of 131) thereof so that the pair of sensing wires (152) are placed therein ([0067] and Fig. 3), respectively. 

Regarding claim 7, Lee J.S. teaches the battery module (120) according to claim 6, and the placement of the pair of sensing (49 and 69), but does not teach the depth of the wire placing groove. 
Lee C.H. teaches a battery module (20), wherein each wire placing groove (314, wire guide) has a depth corresponding to a thickness of one of the pair of sensing wires (152, [0067] Fig. 3 teaches 314 fixes 152 and the depth corresponding to a thickness of a sensing is suggested in the rejection of claim 6, see above).
It would have been obvious to one skilled in the art before the effective filling date to modify and the placement of the pair of sensing (49 and 69) of Lee J.S. with the addition of wire placing groove (314) of Lee C.H. in order to fix the wire. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 9564663 B2) regarding the fixing of the sensing assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721